ACCEPTED
                                                                                        03-15-00427-CV
                                                                                                7686357
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   11/4/2015 3:42:22 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                          No. 03-15-00427-CV
         ____________________________________________________
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
                         In the Court of Appeals                   AUSTIN, TEXAS

                      for the Third Judicial District          11/4/2015 3:42:22 PM
                                                                 JEFFREY D. KYLE
                              Austin, Texas                            Clerk

         ____________________________________________________

              GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                        OF THE STATE OF TEXAS, AND
           KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                           Appellants,

                                         v.

                           AUTOHAUS LP, LLP,
                                          Appellee.
         ____________________________________________________

               On Appeal from the 419th Judicial District Court
                           Travis County, Texas
         ____________________________________________________

                UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANTS’ BRIEF
         ____________________________________________________

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 36.8(d),

Appellants Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas (hereinafter collectively

“Appellants”), move to extend the time to file the appellants’ brief, by thirty (30)

days, from the current deadline of Wednesday, November 4, 2015, to a proposed

new deadline of Friday, December 4, 2015.
                                          I.

      Appellants have received no prior extensions of time to file their brief.

                                         II.

      The Appellants’ brief is currently due November 4, 2015. Appellants seek

an additional 30 days to file their brief, which would extend the deadline to

December 4, 2015.

                                         III.

      This extension is necessary because during the current 30-day period for

preparing appellant’s brief, appellant’s counsel has been responsible for:

      (1)    filing a plea to the jurisdiction in City of Austin v. Travis Central
             Appraisal District, Glen Hegar, Comptroller of Public Accounts for
             the State of Texas, et al., No. D-1-GN-15-003492, pending in the
             126th Judicial District of Travis County, Texas;

      (2)    filing a corrected administrative record, notice of the same, and
             responses to two motions for sanctions filed by the pro se plaintiff in
             Chase Carmen Hunter v. David Mattax, in his Official Capacity as
             Commissioner of Insurance for the State of Texas, and the Texas
             Department of Insurance, No. D-1-GN-13-002576, pending in the
             200th Judicial District of Travis County, Texas;

      (3)    filing responses to pro se appellant’s Emergency Motion for
             Clarification of the Record and to appellant’s Objection to appellees’
             response in Chase Carmen Hunter v. David Mattax, in his Official
             Capacity as Commissioner of Insurance for the State of Texas, and the
             Texas Department of Insurance, No. 03-14-00737-CV, pending in this
             Court;

      (4)    assisting with the preparation of oral argument in In re Steven C.
             Phillips, No. 14-0797, pending in the Texas Supreme Court (argued
             by Lesli Ginn on November 3, 2015); and
                                          2
      (5)   preparing and filing the brief of Appellees Eleanor Kitzman, Julia
            Rathgeber, and the Texas Department of Insurance, in Chase Carmen
            Hunter v. Jay Bradford, Individually and in his Official Capacity as
            Commissioner of Insurance for Arkansas, Eleanor Kitzman,
            Individually and in her Official Capacity as Commissioner of
            Insurance for Texas, Julia Rathgeber, Individually and in her Official
            Capacity as Commissioner of Insurance for Texas, and the Texas
            Department of Insurance, et al. in No. 15-1811, pending in the United
            States Court of Appeals for the Eighth Circuit.

                                        IV.

      Appellee does not oppose this motion for extension of time.

                                 CONCLUSION

      For the foregoing reasons, Appellants Glenn Hegar, Comptroller of Public

Accounts for the State of Texas, and Ken Paxton, Attorney General for the State of

Texas, respectfully request that the Court grant this motion and extend the deadline

for filing Appellants’ brief to Friday, December 4, 2015.

                                Respectfully submitted,

                                KEN PAXTON
                                Attorney General of Texas

                                CHARLES E. ROY
                                First Assistant Attorney General

                                JAMES E. DAVIS
                                Deputy Attorney General for Civil Litigation




                                         3
                               LESLI G. GINN
                               Division Chief
                               Financial Litigation and Charitable Trusts Division

                                  /s/ Cynthia A. Morales
                               CYNTHIA A. MORALES
                               Assistant Attorney General
                               Financial Litigation and Charitable Trusts Division
                               State Bar No. 14417420
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4470
                               Telecopier: (512) 477-2348
                               cynthia.morales@texasattorneygeneral.gov

                               Counsel for Appellants Glenn Hegar, Comptroller
                               of Public Accounts of the State of Texas, and Ken
                               Paxton, Attorney General of the State of Texas

                         CERTIFICATE OF CONFERENCE
      I certify that I conferred with Counsel for Appellee, Alex Pilawski,
regarding the foregoing motion, and he advised that Appellee is not opposed to the
foregoing motion.

                                /s/ Cynthia A. Morales
                               Cynthia A. Morales, Assistant Attorney General

                           CERTIFICATE OF SERVICE
      On November 4, 2015, this Unopposed Motion for Extension of Time to File
Appellants’ Brief was served via File & ServeXpress and/or email on:
      David E. Colmenero/Alex Pilawski
      MEADOWS, COLLIER, REED, COUSINS,
      CROUCH & UNGERMAN, L.L.P.
      dcolmenero@meadowscollier.com

                                /s/ Cynthia A. Morales
                               Cynthia A. Morales, Assistant Attorney General


                                        4